Citation Nr: 0716392	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-34 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or on housebound status.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from September 1941 
to March 1946.  He was a prisoner of war from April 1942 to 
October 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in relevant part, denied 
entitlement to special monthly compensation based on the need 
for aid and attendance or on housebound status.  

In June 2006, the Board remanded the matter to the RO for 
additional development and consideration of the inextricably 
intertwined claim for entitlement to service connection for 
residuals of heart disease and stroke as a result of being a 
prisoner of war.  In a December 2006 rating decision, the RO 
granted service connection for hypertensive arteriosclerotic 
heart disease and assigned a 30 percent rating effective 
October 7, 2004; granted service connection for hypertension 
and assigned a 10 percent rating effective October 7, 2004; 
and granted service connection for a cerebrovascular accident 
and assigned a 10 percent rating effective October 7, 2004.  
Entitlement to special monthly compensation based on the need 
for aid and attendance or on housebound status remained 
denied.  


FINDING OF FACT

The veteran's service-connected disabilities, which include 
peripheral neuropathy of the upper and lower extremities, 
hypertension, heart disease, and residuals of a stroke, 
render him so helpless that he requires assistance on a 
regular basis.  




CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance have been met.  38 
U.S.C.A. §§ 1114(l), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.350, 3.351, 3.352 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In light of the favorable decision in this case, the Board 
finds that no further discussion of VCAA compliance is 
necessary. 


Analysis

The veteran seeks special monthly compensation based upon the 
need for regular aid and attendance on based on housebound 
status.  

Special monthly compensation at the aid and attendance rate 
is payable when the veteran is, as a result of his service-
connected disabilities, helpless or so nearly helpless that 
he requires the regular aid and attendance of another person.  
38 C.F.R. § 3.350 (2006).  

Relevant factors for consideration as to the need for aid and 
attendance are the inability of the claimant to dress or 
undress himself/herself or to keep himself/herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without aid; 
inability of the claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term "bedridden" actually requires that the claimant 
remain in bed.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(2006).  The veteran must be unable to perform one of the 
enumerated disabling conditions, but the veteran's condition 
does not have to present all of the enumerated disabling 
conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

In this case, service connection is in effect for 
hypertensive arteriosclerotic heart disease (rated 30 percent 
disabling), hypertension (10 percent), cerebrovascular 
accident (10 percent), peripheral neuropathy of the right 
upper extremity (10 percent), peripheral neuropathy of the 
left upper extremity (10 percent), peripheral neuropathy of 
the right lower extremity (10 percent), peripheral neuropathy 
of the left lower extremity (10 percent), and disarticulation 
of the first interphalangeal joint of the thumb and index 
fingers of the left hand with retained metallic fragment (40 
percent).  The veteran's overall combined rating is 
80 percent.  He has been receiving a total disability rating 
based on individual unemployability due to service-connected 
disabilities since October 11, 2000.  

The veteran underwent several VA examinations in October and 
November 2006 to ascertain whether he required aid and 
attendance as a result of his service-connected disabilities.  
These examinations essentially showed that the veteran was 
only able to ambulate with a walker.  Upon VA brain and 
spinal cord examination, it was noted that the veteran had 
right-sided hemiparesis that affected his ability to balance 
and resulted in decreased mobility, decreased manual 
dexterity, problems with lifting and carrying, difficulty 
reaching, weakness and fatigue.  The examiner stated that 
these functional deficits prevented the veteran from 
performing chores, shopping, exercising, or bathing; and 
severely interfered with his ability to travel or feed 
himself.  There was moderate impairment in his ability to 
dress and use the toilet.  Similar findings were made on VA 
peripheral nerves examination although the effect on his 
ability to groom and use the toilet were reported to be mild.  
Upon VA heart examination, the functional deficits in these 
areas was deemed to be mild to moderate.  

Upon VA aid and attendance examination, it was noted that the 
veteran was unable to travel beyond his current domicile.  He 
was accompanied to the examination by a family member.  With 
regard to the veteran's ability of protect himself from the 
hazards of his environment, the examiner stated that the 
veteran experienced almost constant balance difficulties that 
affected his ability to ambulate.  He concluded that the 
veteran's disabilities prevented him from dressing and 
undressing, bathing, grooming and toileting.  

In light of these reports, the Board finds that the veteran's 
service-connected heart disease and stroke residuals render 
him so helpless that he requires assistance on a regular 
basis.  The Board acknowledges that the aid and attendance 
examiner noted some of the veteran's non service-connected 
disabilities in making the final assessment, including loss 
of vision in the right eye, joint pains, particularly low 
back pain, hearing loss, and a mass in the right foot.  
However, the veteran's most significant deficits are his 
difficulty balancing and his right-sided hemiparesis, which 
have been attributed to the service-connected stroke 
residuals and peripheral neuropathy.  These difficulties 
clearly compromise his ability to ambulate on his own and to 
attend to his activities of daily living without the 
assistance of another person.  Therefore, resolving any 
reasonable doubt in the veteran's favor, the Board concludes 
that special monthly compensation is warranted on the basis 
that the veteran requires regular aid and attendance of 
another person due to his service-connected disabilities.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also, 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990)..  

Since special monthly compensation based on the need for aid 
and attendance has been granted, the issue of entitlement on 
the basis of housebound status is moot.  


ORDER

Special monthly compensation based on the need for aid and 
attendance is granted, subject to the regulations governing 
the payment of monetary benefits.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


